NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                           FEB 23 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

JATINDER PAL SINGH,                               No. 06-74484

               Petitioner,                        Agency No. A077-428-513

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jatinder Pal Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.

We grant the petition for review and remand.

      At the time of its decision, the BIA did not have the benefit of the Attorney

General’s decision in Matter of Compean, 25 I & N Dec. 1 (A.G. 2009) (BIA has

power “to consider claims of ineffective assistance of counsel based on conduct of

counsel that occurred after a final order of removal had been entered.”). We

therefore remand for the BIA to consider Singh’s claim in light of this intervening

caselaw.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    06-74484